OPINION — AG — ** TOW TRUCKS — REPOSSESSION ** A REPOSSESSION SERVICE WHICH IS HIRED BY CREDITORS TO REPOSSESS VEHICLES AND WHICH UTILIZES A WRECKER TO CONDUCT SUCH REPOSSESSION IS GOVERNED, CONTROLLED, AND REGULATED BY 47 O.S. 951 [47-951] ET SEQ., SO LONG AS THE REPOSSESSION SERVICE RECEIVES A FEE, EITHER DIRECTLY OR INDIRECTLY, FOR THE ACT OF TOWING. (WRECKER TRUCKS, WRECKERS AND TOWING SERVICES, ABANDONED VEHICLES, DEPARTMENT OF PUBLIC SAFETY, CORPORATION COMMISSION, WRECKER OPERATORS) CITE: 47 O.S. 951 [47-951] — 47 O.S. 961 [47-961] 47 O.S. 954 [47-954], 47 O.S. 953 [47-953] 47 O.S. 952 [47-952] (WILLIAM H. LUKER)